Citation Nr: 0601955	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-15 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to an evaluation in excess of 10 percent for 
a conversion reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel




INTRODUCTION

The veteran had active service from August 1941 to April 
1942.  

This matter comes before the Baord of Veterans' Appeals 
(Board) on appeal from a June 2003 rating action by the RO 
that denied service connection for PTSD and also denied a 
compensable rating for a conversion reaction.  In a rating 
action of February 2004 the RO increased the evaluation for 
the veteran's conversion reaction to 10 percent, effective 
November 18, 2002.  

In January 2006, the Board granted the veteran's motion to 
have his case advanced on the Board's docket. The case is 
before the Board for appellate consideration at this time

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record indicates that the veteran receives 
ongoing outpatient treatment for his psychiatric symptoms at 
a VA medical facility. Currently, no records of the veteran 
VA outpatient treatment subsequent to early September 2004 
have been associated with the claims folder. The Board notes 
that this is significant because records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). VA is required to obtain these 
records. See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(b-c) (2003).

In view of the foregoing, this case is REMANDED for the 
following action:

1.	The RO should obtain copies of all 
clinical records documenting the 
veteran's psychiatric treatment at the 
VA medical facility in Spokane, 
Washington, subsequent to September 7, 
2004.  

2.	Then, the RO should send the veteran's 
claims folder to the VA psychologist 
who conducted the May 2003 VA 
examination. The psychologist should 
review the claims folder and express 
an opinion with full rationale as to 
whether it is at least as likely as 
not that the veteran has PTSD due to 
his military service. If the 
psychologist  who conducted the May 
2003 VA examination is not available, 
the above review and opinions may be 
provided by another physician.  

3.	Then, the RO should readjudicate the 
veteran's current claims, and if they 
remain denied, issue a supplemental 
statement of the case. The case should 
then be returned to this Board for 
further consideration, if otherwise 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


